  1:19-cv-03257-RMG-SVH     Date Filed 12/11/20   Entry Number 47   Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Stephen C. Stanko,                     )     C/A No.: 1:19-3257-RMG-SVH
                                       )
                   Petitioner,         )          DEATH PENALTY CASE
                                       )
       vs.                             )
                                       )        ORDER DIRECTING
Bryan P. Stirling, Director, South     )     SUPPLEMENTAL BRIEFING
Carolina Department of                 )
Corrections; Michael Stephan,          )
Broad River Correctional               )
Institution,                           )
                                       )
                   Respondents.        )

      Stephen C. Stanko (“Petitioner”), an inmate at the Broad River

Correctional Institution of the South Carolina Department of Corrections, filed

this partially-complete petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. [ECF No. 36]. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(c) (D.S.C.). On February 17,

2020, Petitioner filed a placeholder petition. [ECF No. 24]. Due to

complications related to the COVID-19 pandemic, the undersigned set a

scheduling order to allow Petitioner to file a partially-complete amended

petition in August 2020, with the remainder of the petition, including claims

pursuant to Martinez v. Ryan, 566 U.S. 1 (2012), to be filed on October 30,

2020. [ECF No. 35]. On October 23, 2020, Petitioner sought a sixty-day

extension of that deadline, which the undersigned granted. [ECF Nos. 38, 40].
  1:19-cv-03257-RMG-SVH     Date Filed 12/11/20   Entry Number 47   Page 2 of 4




Thus, the current deadline for Petitioner’s amended petition is December 29,

2020. [See ECF No. 40]. Petitioner now seeks a ninety-day extension of that

deadline. [ECF No. 43].

      In support of his request for an extension, Petitioner exhaustively

describes the ongoing COVID-19 pandemic and notes the challenges to

completing the Martinez investigation, which includes in-person social history

interviews and mental health examinations. [ECF No. 43]. In response,

Respondent takes no position on the Court granting an extension, but notes

that the South Carolina Department of Corrections (“SCDC”) is allowing in-

person medical and legal visits with safety precautions in place. [ECF No. 45].

Respondents further “note that, outside of jury trials, other litigation is

proceeding in state and federal courts.” [ECF No. 45 at 3]. In his reply,

Petitioner

      stresses his request for an amended scheduling order does not rest
      on whether the state or federal courts are capable of conducting
      non-evidentiary hearings during the pandemic. As set forth in the
      motion, this request is based on the standard of care for conducting
      mitigation investigations and expert mental health evaluations in
      capital cases and undersigned counsel’s ethical responsibilities for
      conducting a Martinez investigation.

[ECF No. 46 at 3 (footnote omitted)].

      The undersigned is well aware of the challenges posed by the pandemic.

However, it is notable that the undersigned has not experienced a break in

court proceedings since the start of the pandemic, does not anticipate taking a

                                        2
  1:19-cv-03257-RMG-SVH      Date Filed 12/11/20   Entry Number 47   Page 3 of 4




break in court proceedings, and has not granted indefinite extensions in any of

her cases. These cases, and many others throughout the district and Circuit,

are moving forward—incorporating special accommodations when necessary—

because it is important that the court continue to function despite the

pandemic. See United States v. Trimarco, 17-CR-583(JMA), 2020 WL 5211051,

at *1 (E.D.N.Y. Sept. 1, 2020) (declining to further delay a trial, referencing

the “weighty interests in preventing the wheels of justice from grinding to an

indefinite halt based on a defendant’s say-so”). In short, the undersigned is

particularly concerned with Petitioner’s contention that “the severe conditions

have precluded the proper activity of the specialists and this will remain so

until the underlying public health problems are fundamentally abated.” [ECF

No. 43 at 5]. This amorphous statement does not inspire a belief that Petitioner

will, in fact, file a complete petition even by his requested deadline of March

29, 2020.

      To that end, Petitioner is directed to supplement his request for an

extension by close of business December 15, 2020, with the following

information:

   • The actions members of Petitioner’s team have taken, aside from
     drafting and filing briefs, to prepare to file a complete habeas corpus
     petition. Counsel is directed to detail all efforts taken thus far related to
     securing expert evaluations and social history, to include when third-
     party services were retained and the type and amount of work, including
     telephone calls, started to investigate Petitioner’s social history.


                                        3
  1:19-cv-03257-RMG-SVH      Date Filed 12/11/20   Entry Number 47   Page 4 of 4




   • The communications and dates of communications Petitioner’s counsel
     has had with SCDC to prepare for Petitioner’s experts to examine
     Petitioner.

   • The plans Petitioner has in place to ensure he is able to file a complete
     habeas petition by March 29, 2020, whether the coronavirus is
     “fundamentally abated” or not. Counsel is directed to be as specific as
     possible so that the undersigned can evaluate how much additional time
     beyond the current deadline of December 29, 2020, if any, should be
     permitted.

The above information should be conveyed concisely and may be filed ex parte.

The objective is to convey specifically, but without superfluous language, what

has been completed and a concrete plan for completing the remainder. The

court notes the submissions to date cause it concern; counsel’s responsibility is

to pursue Petitioner’s well-supported habeas claims, not to manufacture a

Dickensian exegesis. The court notes that if the appointment of pro hac vice

counsel has complicated Petitioner’s local counsel’s ability to fulfill his

responsibilities to the court and to Petitioner in this case, the court will

consider relieving pro hac vice counsel of his duties and appointing other

qualified counsel in his stead.

      IT IS SO ORDERED.


December 11, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        4
